DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 8, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uskert (US 2015/0345501).
Regarding claims 1 and 16, Uskert discloses a propulsion system for an aircraft, the system comprising: a nacelle (102) defining a primary air flow path from an inlet end of the nacelle to an outlet end of the nacelle (Fig. 1); a first electric machine comprising: a first stator (100) positioned in the nacelle and comprising a first one or more stator windings (430); and a first rotor (200) and fan assembly (300) positioned in the primary flow path, the first rotor and fan assembly comprising: a first fan shroud having a first outer surface, wherein the first fan shroud comprises a one-piece cylindrical fan shroud (316) having a substantially constant radial thickness; a first plurality of rotor magnets (460) positioned directly on the first outer surface of the first fan shroud and concentric with the first one or more stator windings; a first fan hub (320) positioned concentrically interior (Fig. 7) of the first fan shroud, the first fan hub being coupled to a central support shaft (60); and a first plurality of fan blades (310) extending between the first fan shroud and the first fan hub (Figs. 1 – 3).  
Regarding claims 2 and 17, Uskert discloses a second electric machine (Uskert discloses multiple rotating stages) comprising: a second stator (100) positioned in the nacelle and comprising a second one or more stator windings (430); and a second rotor (200) and fan assembly (300) positioned in the primary flow path, the second rotor and fan assembly comprising: a second fan shroud (316) having a second outer surface; Application no. 17/374,690 Preliminary AmendmentPage 3 a second plurality of rotor magnets (400) positioned directly on the second outer surface of the second fan shroud and concentric with the second one or more stator windings; a second fan hub (320) positioned concentrically interior (Fig. 8) of the second fan shroud, the second fan hub being coupled to the central support shaft (60); and a second plurality of fan blades (310) extending between the second fan shroud and the second fan hub (Figs. 1 – 3).  
Regarding claim 4, Uskert discloses a second plurality of fan blades (310) disposed on a second fan hub (320).  
Regarding claim 5, Uskert discloses that the central support shaft comprises a first portion and a second portion, wherein the second fan hub is coupled to the second portion of Application no. 17/374,690 Preliminary AmendmentPage 4 the central support shaft, wherein the second fan hub when in operation rotates based on rotation of the second portion of the central support shaft (paragraph [0038] discloses that the central support shaft (6) comprises independently rotatable portions in the front and aft).  
	Regarding claim 7, Uskert further discloses a third plurality of fan blades disposed on a third hub (320, Figs 3 and 4).  
Regarding claim 8, Uskert discloses that the central support shaft comprises a third portion (aft portion), wherein the third fan hub is coupled to the third portion of the central support shaft, wherein the third fan hub when in operation rotates based on rotation of the third portion of the central support shaft.  

Allowable Subject Matter
Claims 20 is allowed.
Claims 3, 6, 9 – 15, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642